11th Court of Appeals
Eastland, Texas
Memorandum Opinion
 
In re Tyrone Johnson
            No. 11-04-00088-CV – Original Proceeding
 
            Tyrone Johnson has filed in this court a pro se “application of freedom.” Johnson contends
that  the Institutional Division of the Texas Department of Corrections (TDCJ-ID) is holding him
illegally.  Johnson states that Harris County submitted forged signatures, maliciously prosecuted him,
and denied him valid due process in 2002.  He also challenges TDCJ-ID’s executive directive and
policy administration concerning the admission of offenders into the prison system.  Johnson asks
this court to rule on his false imprisonment claim, to dismiss his criminal charges, to forward all
attorney’s fees, and to compensate him.
            Johnson has not perfected a direct appeal to this court.  TEX.R.APP.P. 25.1, 25.2, 26.1, and
26.2.  Further, Johnson has not invoked the original jurisdiction of this court.  This court is not
authorized to grant post-felony conviction writs of habeas corpus.  TEX. CODE CRIM. PRO. ANN.
art. 11.07 (Vernon Supp. 2004).  This court lacks authority to issue a writ of mandamus or any other
writ in this situation.  TEX. GOV’T CODE ANN. § 22.221 (Vernon 2004).
            Johnson’s application is denied for want of jurisdiction.
 
                                                                                    PER CURIAM
 
April 22, 2004
Not designated for publication.  See TEX.R.APP.P. 47.2(a).
Panel consists of: Arnot, C.J., and
Wright, J., and McCall, J.